 Case 1:19-cv-01410-MN Document 52 Filed 08/13/20 Page 1 of 2 PageID #: 1058


                                                                                      Wilson Sonsini Goodrich & Rosati
                                                                                      Professional Corporation
                                                                                      222 Delaware Avenue
                                                                                      Suite 800
                                                                                      Wilmington, Delaware 19801-1600
                                                                                      o: 302.304.7600
                                                                                      f: 866.974.7329




                                                 August 13, 2020

VIA CM/ECF

The Honorable Maryellen Noreika
United States District Judge

Re:       VB Assets, LLC v. Amazon.com, Inc. et al., Case No. 1:19-cv-01410-MN

Your Honor,

       In accordance with the Court’s July 9, 2020 Order (D.I. 47), Plaintiff VB Assets,
LLC submits that the patent-eligible claims in McRO, Inc. v. Bandai Namco Games Am.
Inc., 837 F.3d 1299 (Fed. Cir. 2016) are the most similar to challenged claims here.

        In McRO, the Federal Circuit held that software method claims were not directed
to an abstract idea because they “focused on a specific asserted improvement in
computer animation, i.e., the automatic use of rules of a particular type.” Id. at 1314. The
court reasoned that the because representative claim 1 focused on rules of a particular
type, it did not “simply use a computer as a tool to automate conventional activity.” Id.
In finding that the claims were not an abstract idea, the court considered the evidence of
prior art methods of computer animation. Id. In light of claim’s focus on particular rules
and how these rules distinguished the claims from the prior art, the court concluded
that: “The claim uses the limited rules in a process specifically designed to achieve an
improved technological result in conventional industry practice.” Id. at 1316.

       Like in McRO, the challenged claims here teach specific improvements to voice
user interface systems that address specific problems in prior art systems. The ’681 and
’049 patents claim specific sets of rules that use short term shared knowledge and long
term shared knowledge to interpret a natural language utterance. This solved problems
with prior art “Command and Control” type systems that required a user to adhere to
rigid speech prompts. Likewise, the ’703 patent claims a specific set of rules for
shopping online using voice, including determining a product based on context and
completing a transaction without further user input. This solved problems of prior art
online shopping systems that typically required a user to browse a website to locate a
product and fill out numerous payment and shipping forms before having the product
delivered. Finally, the ’176, ’536 and ’097 patents claim specific sets of rules that use
context for providing advertisements in a voice user interface system. This solved the
problem of prior art systems that required a user to navigate through a series of menus.



      AUSTIN   BEIJING     BOSTON   BRUSSELS     HONG KONG    LONDON    LOS ANGELES     NEW YORK        PALO ALTO
               SAN DIEGO    SAN FRANCISCO      SEATTLE   SHANGHAI   WASHINGTON, DC     WILMINGTON, DE
 Case 1:19-cv-01410-MN Document 52 Filed 08/13/20 Page 2 of 2 PageID #: 1059




Honorable Maryellen Noreika
August 13, 2020
Page 2


                                       Respectfully,

                                       WILSON SONSINI GOODRICH & ROSATI
                                       Professional Corporation


                                       /s/ Ian Liston
                                       Ian Liston
